Citation Nr: 1615172	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Post-9/11 GI Bill benefits at the 100 percent level.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from July 2006 to May 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was scheduled for a personal hearing with a member of the Board, but she did not appear for the March 2016 hearing.  She has not since asked that the hearing be rescheduled, and therefore her request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

This claim requires additional development.  The Veteran alleges that she withdrew or disenrolled from the Loan Repayment Program upon her entrance into boot camp.  Her personnel records have not been obtained to investigate this argument.  She also alleges that none of her loans were repaid.  It does not appear that loan repayment records were obtained to investigate this argument.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for any other documentation that supports her argument that she disenrolled from the Loan Repayment Program after having signed up for it at enlistment.

2.  Ask the Department of Defense and/or the Department of the Army for records of loan repayment.

3.  Obtain her service personnel records, particularly those pertaining to enlistment bonuses and benefits regarding education.

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




